                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

ROBERT WASHINGTON,
                                                     Civil No. 14-7453 (KM) (JBC)
                      Plaintiff,

                      v.                             MEMORANDUM OPINION

ESSEX COUNTY SHERIFF’S
DEPARTMENT et al.,

                      Defendants.


                                    I.     INTRODUCTION

       Plaintiff pro se, Robert Washington, filed a civil rights complaint with the Court on

December 1, 2014. (DE 1.) Mr. Washington subsequently filed what was labeled an “Amended

Complaint,” an addendum which contained a prayer for damages. (DE 3.) After mail to Mr.

Washington was returned as undeliverable, the Court administratively terminated the case on

November 6,2015. (DE 5,6.) The case was reopened on April 28, 2016 (DE 8,9), and then

dismissed upon initial screening for failure to state a claim upon which relief could be granted

(DE 18, 19). The Court subsequently granted a motion to amend the complaint. (DE 22, 23.) Mr.

Washington thereafter submitted a second amended complaint (DE 24), and the Court now

undertakes an initial screening of that pleading under 28 U.S.C.   §   1915(e) and 1915A.

                                     II.    BACKGROUND

        Mr. Washington’s original complaint named as defendants the Essex County Sheriffs

Department, Detective James Bradley, Detective Noel Mendez, Detective Caicedo Fabian,

Detective Eduardo Moreno, and Sergeant Nicolas Vinci. (DE 1-1; see also DE 3.) He alleged

that Bradley arrested him on September 5, 2014 and filed a false police report “stating [Mr.

Washington] was arrested with evidence that was clearly not on [hisJ person.” (DE 1-1 at 4.) He
contended that the defendant detectives “came together and discussed possible methods of

conjuring and manipulating the legal process to come up with trumped up charges, that evidence

had to be planted to substantiate such a crime.” (Id.) He thus alleged a conspiracy among the

defendants. (Id.) Mr. Washington also alluded to medical problems that allegedly went untreated

while he was detained. (Id.)

        Upon screening the original pleading, I dismissed it without prejudice for failure to state

a claim upon which relief could be granted. (DE 18.) Specifically, regarding the claim that

Bradley filed a false police report, I found that Mr. Washington had not included sufficient

factual detail and that “the filing of a false police report is not itself a constitutional violation.”
                                                                      *5 (D.N.J. Dec. 15,
(Id. at 3 (quoting Ellis v. Vergara, No. 09-2839, 2009 WL 4891762, at

2009)).) I found that Mr. Washington had failed to state a claim for malicious prosecution, as he

did not plead favorable termination of criminal proceedings. (Id. at 4.) I dismissed the conspiracy

allegation as it was conclusory and as there was no adequately pleaded predicate constitutional

violation. (Id. at 5.) I additionally dismissed any potential claim for inadequate medical treatment

and any claim against the Essex County Sheriffs Department as insufficiently pleaded. (Id. at 6—

8.) I declined to exercise supplemental jurisdiction over any potential state-law claims. (Id. at 8.)

        Mr. Washington has now submitted a second amended complaint against the same

defendants, alleging similar claims.’ (DE 24, cited herein as “2AC”.) He again alleges that

Bradley arrested him and “filed a false police report stating I was arrested with evidence that was

clearly not on my person.” (2AC          ¶ 5.) As in the original pleading, Mr.   Washington contends that


         Mr. Washington has not signed lus second amended complaint. Federal Rule of Civil Procedure
II requires that “[e]very pleading. must be signed by at least one attorney of record
                                     .   .                                                 .  or by a party
                                                                                               .   .



personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). “The court must strike an unsigned   paper
unless the omission is promptly corrected after being called to the attorney’s or party’s attention.” Id. I set
aside this technical defect for purposes of screening. The issue is moot, because, as detailed herein, I will
dismiss the second amended complaint because it fails to state a claim.

                                                        7
the defendant detectives “came together and discussed possible methods of conjuring and

manipulating the legal process to come up with false charges that evidence had to be planted to

substantiate such a crime.” (Id.   ¶ 6.) More specifically, Mr.     Washington alleges that the

defendant detectives “tampered with evidence to file false claims that I sold one bag of heroin

 for $10.” (Id.) He urges that the police “never recovered $10” and that this interaction was,

anyway, “impossible being heroin doesn’t cost SlO in Newark.” (Id.) He contends that the

defendants falsely manipulated police reports and failed to report this misconduct. (Id) Mr.

Washington indicates that, “[d]ue to [his] prior record [he] was forced to take a probationary

term in order for [him] to be released from these charges.” (Id.) The Court now undertakes a

screening of the second amended complaint under 28 U.S.C.               §   19 15(e) and 1915A.

                                    Ill.    LEGAL STANDARDS

         Under the Prison Litigation Reform Act, Pub. L. 104-134,            §   801—810, 110 Stat. 1321-66

to 132 1-77 (Apr.26, 1996) (“PLRA”), district courts must review prisoner complaints when the

prisoner (1) is proceeding infonna pauperis, see 28 U.S.C.          §   1915(e)(2)(B), (2) seeks redress

against a governmental employee or entity, see 28 U.S.C.        §   19 ISA, or (3) asserts a claim

concerning prison conditions, see 42 U.S.C.      §   1997e(c). The PLRA directs district courts to sua

sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from such relief.

See 28 U.S.C.     §   l915(e)(2)(B), 1915A(b).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §   1915(e)(2)(B)Qi) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012); see

also Coztneau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.             §


                                                      3
1915A(b)). That standard is set forth inAshcrofi v Iqbal, 556 U.S. 662 (2009), and Bet/Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007). To survive the Court’s screening for failure to state a

claim, the complaint must allege “sufficient factual matter to show that the claim is facially

plausible.” Fowler v UPA’ICShadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation

marks omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v. Denipsrer, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555).

        Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519. 520 (1972); Ghmk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless. “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Ma/a   i   Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

        A plaintiff may have a cause of action under 42 U.S.C.    §   1983 for certain violations of

his constitutional rights:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory’ or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                 secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                 proceeding for redress, except that in any action brought against a
                judicial officer for an act or omission taken in such officer’s
                judicial capacity, injunctive relief shall not be granted unless a
                declaratory decree was violated or declaratory relief was
                 unavailable.




                                                   4
42 U.S.C.   §   1983. To state a claim under   §   1983. a plaintiff must allege first, the violation of a

right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep ‘t, 635 F.3d 606, 609 (3d Cir. 2011); see also IVest v. Atkins, 487 U.S. 42,

48(1988).

                                          IV.         ANALYSIS

       While Mr. Washington has expanded somewhat upon his original allegations, he has

simply repeated most of them, and has failed to correct the defects that resulted in the prior

dismissal. I will not repeat the reasoning of my prior Opinion (DE 18), which is incorporated by

reference. I supplement the discussion as follows.

        The second amended complaint contains five counts.

        In Count V. the second amended complaint asserts a constitutional claim based on Mr.

Washington’s fundamental allegation: that the officers filed a police report containing false

statements about the evidence against him. As established in my earlier opinion (DE 18), the

mere making of a false statement in a police report—standing alone—does not make out a

constitutional claim. See Ellis, 2009 WL 4891762 at *5; Jarrett v. Trnvnship ofBensalern, 312 F.

App’x 505, 507 (3d Cir. 2009), It may be a component of a malicious prosecution claim, but that

claim, for separate reasons, will be dismissed. See infra.2



2        The overall factual claim, by the way, seems to be that Mr. Washington was not selling but rather
buying drugs, and that the $10 representing the purchase price was not in his possession when he was
arrested (which, lie implies, should have been the case ifhe had sold the drugs). (See 2AC ¶ 6) In a formal
complaint filed against the detectives, attached to the original complaint, Mr. Washington seems to admit
that he was buying drugs at the time. (See DE 1-I at 10 (“I traveled from Morris County with three
witnesses who can testii3’ as to why, how much and where we were going to buy drugs. How much
money and all relating to purchasing drugs and/or contraband, paraphernalia to ingest drugs were
purchased at corner store on camera. These are hardly an act ofa dealer.”)) It is perhaps for this reason
that the complaint does not assert a claim of false arrest as such.

                                                         5
       In Count 1, Mr. Washington alleges that the defendants “deprived [him] of his right to

freedom from the use of official misconduct without due process of law.” This claim seems to

rest on the allegations that the claimed evidence was not actually on his person, and that the

charges were trumped up and false. (2AC ?‘ 5,6)1 interpret this portion of Count las a           §   1983

claim of malicious prosecution.3

       In connection with the original complaint, I noted that a constitutional malicious

prosecution claim has five essential elements:

                   (1) the defendants initiated a criminal proceeding; (2) the criminal
                   proceeding ended in the plaintiffs favor; (3) the proceeding was
                   initiated without probable cause; (4) the defendants acted
                   maliciously or for a purpose other than bringing the plaintiff to
                   justice; and (5) the plaintiff suffered deprivation of liberty
                   consistent with the concept of seizure as a consequence of a legal
                   proceeding.

Woodyard    i’.   County ofEssex, 514 F. App’x 177, 182 (3d Cir. 2013). 1 dismissed the maLicious

prosecution claim in the original complaint because it failed to allege “that the criminal

proceedings ended in [Mr. Washington’s] favor.” (DE 18 at 4) The second amended complaint

does not remedy this deficiency, because it, too, fails to allege that the criminal proceedings

ended in Washington’s favor. To the contrary, Mr. Washington alleges that he “was force[d] to

take a probationary term in order for me to be released from these charges,” an allegation which

necessarily implies that the resulting criminal proceedings did not terminate in his favor. See

Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009) (“[A] prior criminal case must have been




        I do not construe the second amended complaint as alleging a claim based upon a defendant’s
having been “convicted at trial at which the prosecution has used fabricated evidence.” Halsey v. Pfeifièr,
750 F.3d 273, 294—95 (3d Cir. 2014). Mr. Washington has not alleged that the purportedly false police
report was used as evidence or would have affected a trial verdict, or even that he went to trial at all.

                                                     6
disposed of in a way that indicates the innocence of the accused in order to satisfy the favorable

termination element.”).4

        In Count 1, the second amended complaint also alleges that the defendants “either

actively participated in the excessive force or were accomplices.” The reference to “excessive

force” lacks any supporting factual allegations that would meet the Twotnbly/Jqbal pleading

standard. There are no factual allegations about the circumstances of the arrest. The only

allegation relating to force is a passing statement that a detective “beat and arrested me.” (See

2AC   r 5, 9). That is insufficient to state a claim of force that was excessive under the
circumstances.5 I note also that Mr. Washington refers to “running away from the scene” (2AC               ¶
6), and that the original complaint’s allegations of untreated medical conditions have been

dropped (DE 1-1 at 4.)


1
        Alihough Mr. Washington is in custody, the implication is that he is incarcerated on other charges.
The conviction that is the subject of this action, he says, has caused him to be classified as a “max custody
inmate,” enhanced his criminal record, and possibly exposed him to more jail time on the other charge, in
addition to portraying him as a liar. (2AC ¶ 6; DE 1-I at 4)
        The use of force in connection with an arrest, as such, is not unconstitutional. The relevant
inquiry is whether the force applied by the police was objectively “excessive”: i.e., “whether the officer’s
actions [were] ‘objectively reasonable in light of the facts and circumstances confronting them, without
regard to their underlying intent or motivation.” Grahani v. Connor, 490 U.S. 386, 397 (1989) (citations
omitted). The Court of Appeals has elaborated, enumerating some relevant considerations:
        In deciding whether challenged conduct constitutes excessive force, a court must determine
        the objective ‘reasonableness’ of the challenge conduct, considering “the severity of the
        crime at issue, whether the suspect poses an immediate threat to the safety of the officer or
        others, and whether he is actively resisting arrest or attempting to evade arrest by flight.”
        Carswdll, 381 F.3d at 240 (quoting Graham, 490 U.S. at 396). Other factors include “the
        duration of the [officer’s] action, whether the action takes place in the context of effecting
        an arrest, the possibility that the suspect may be armed, and the number of persons with
        whom the police officers must contend at one time.” Sharrar v. Felsing, 128 F.3d 810,
        822 (3d Cir. 1997). In evaluating reasonableness, the court must take into consideration the
        fact that “police officers are often faced to make split-second judgments in circumstances
                                                                                  —



        that are tense, uncertain, and rapidly evolving about the amount of force necessary in a
                                                          —




        particular situation.” Graham, 490 U.S. at 397. Thus, the court should not apply “the 20/20
        vision of hindsight,” but should instead consider the “perspective of a reasonable officer
        on the scene.” Id. at 396.
Couden v. Dzffr, 446 F.3d 483, 496—97 (3d Cir. 2006).

                                                      7
       In Count II, Mr. Washington attempts to assert a claim for supervisory liability against

the Essex County Sheriffs Department. (2AC                ¶      11—13) Under that theory, a person who has

final policy-making authority may be liable under                §   1983 if that person establishes a formal or c/c

facto policy that is unconstitutional and that injures the plaintiff. Chavarriaga v. N.J Dep ‘1 of

Corr., 806 F.3d 210, 223 (3d Cir. 2015); Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989).

Mr. Washington has not, however, alleged any particular policy that supposedly harmed him. For

the reasons stated elsewhere in this and my earlier Opinion, Mr. Washington has also failed to

plead an underlying constitutional injury that the County’s policy could allegedly have caused.

Accordingly, these allegations fail to state a claim.

        In Count Ill, the second amended complaint alleges a conspiracy to violate civil rights, in

violation of 42 U.S.C.   §         1985 and 1983. The defendants allegedly “unlawfully conspir[ed] to

cover up the use of official misconduct and filing false police reports.” (2AC                               ¶       15.) As noted

above, the mere existence of a false police report, without more, does not constitute a

constitutional deprivation. Understood as a conspiracy to accomplish a malicious prosecution,

the allegation also fails for lack of an unconstitutional object. See supra. In addition, the

allegations are conclusory in that they simply posit that the “detectives                   .   .   .   came together and

discussed possible methods of conjuring and manipulating the legal process                               .   .   .   .“   There are no

supporting facts to suggest that such a meeting occurred. (See 2AC                   ¶ 6)
        In Count IV, Mr. Washington asserts a claim for failure to intervene. (2AC                                        ¶   17—20) A

police officer may incur liability under          §   1983 if the officer “fails or refuses to intervene when a

constitutional violation   .   .   .   takes place in his presence.” Smith v. Mensinger, 293 F.3d 641, 650

(3d Cir. 2002). No claim for failure to intervene to prevent a constitutional violation is stated

here, however, because no underlying constitutional violation is pled. See supra.



                                                             8
       Although no Count explicitly says so, Mr. Washington may intend to raise claims under

New Jersey state law. The prefatory paragraph of the second amended complaint refers to

“harassment, intentional infliction of emotional distress, negligence and negligent hiring and/or

retention of incompetent, unqualified, unfit and assaultive employees.” (2AC        ¶   1.) The allegation

that defendants “maliciously and intentionally made false statements regarding the arrest of

Plaintiff in police reports, statements to the prosecutor, and in court documents,” although

asserted in a constitutional context, might also be interpreted as a defamation claim. (2AC         ] 22.)
       As noted in the Court’s prior screening opinion, the only potential basis for jurisdiction

over such state-law claims wouLd be supplemental jurisdiction pursuant to 28 U.S.C.          §   1367.

When a court has dismissed all claims over which it had original federal question jurisdiction, it

has the discretion to decline to exercise supplemental jurisdiction over the remaining state-law

claims. See 28 U.S.C.   §   I 367(c)(3). I did so in the earlier opinion, and will do so here. Because

the federal claims are not substantial enough to survive the initial screening process, I will

exercise my discretion to decline supplemental jurisdiction over any state-law claims.

                                        V.      CONCLUSION

        For the foregoing reasons, I find, upon screening under 28 U.S.C.       §   1915(e) and 191 5A,

that Mr. Washington fails to state a federal claim in his second amended complaint. Accordingly,

the federal claims will be dismissed without prejudice for failure to state a claim and I will

decline to exercise supplemental jurisdiction over any state-Jaw claims. An appropriate order

follows.




                                                                                                         4J
           February   6,2019
DATED:




                                                                 KEVIN MCNULTY
                                                                 United States District Judge



                                                     9
